Kupferman, J.,
concurs in part and dissents in part in a memorandum as follows: While I concur to the extent of annulling the Commissioner’s determination, I would remand to the Commissioner for further proceedings.
It is not apparent from the record in this matter as to whether the respondent Commissioner has given consideration to alternative means of care. If we are to mandate two home care attendants, the Commissioner should reconsider the care to be given to petitioner to see whether it might be done at less expense to the taxpayers in another setting or on another basis.